Title: General Orders, 29 August 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Thursday August 29th 1782
                     Parole
                     Countersigns
                  
                  The Honorable the Congress have been pleased to pass the following Resolve.
                  By the United States in Congress assembled August 14th 1782.
                  Resolved that the resolution of the 5th day of October 1780 directing a Court of enquiry on the conduct of Major General Gates be repealed and that he take command in the Main army as the Commander in cheif shall direct.
                  The general order of Encampment—and the order of Battle for the Main army this Campaign will be in one Line—with a reserve—organized and commanded as follows.
                  Left Wing
                  Major General Heath
                  Division
                  Major Genl Ld Sterling
                  Senior OfficerCol SheppardN. Hamshre Brigade1st Massa. Brigade1st Regiment1st Regiment2d do7th Do11th Massa.4th Do
                  Division
                  Majr Gl Howe
                  Brigadr PattersonColonel Greaton2d Mass. Brigade3d Massa. Brigade2d Regiment3d Regiment8th Do9th Do5th Do6th Do
                  Right Wing
                  Major General Gates
                  Division
                  Majr Gl McDougall
                  Colonel SwiftBrigr Huntingtn2d Connect. Brigade1st Connect BrigadeR.I. Regiment3d Do4th C. Regiment5th Do2do Do1st Do
                  Division
                  Majr Gl St Clair
                  Colonel CourtlandtColonel DaytonNew York BrigadeNew Jersey Brigade2d Regimt2d Regimt1st Do1st Do
                  The Reserve for the present to consist of the second Connecticut and third Massachusetts Brigades commanded as above—They are to encamp when the ground will admit of it 200 Paces in the rear of the line.
                  The park of artillery with the corps of Sappers & Miners (on their left) between the two brigades which compose the reserve.
                  When the reserve for want of depth of ground is obleiged to encamp in the centre of the Line the park & Corps of Sappers will do the same.
                  The Light infantry and Sheldons Legion will have no particular places assigned them in the general order of encampment or in the order of battle—the orders of the general will point these out occasionally.
                  As Colonels  Greaton Dayton Sheppard and Swift are to have permanent commands of the brigades to which they belong and as Colonel Cortlandt will have the same of the York brigade ’till a senior officer of that state shall join it, they are therefore releived during such permanent command from executing the regimental duties of their respective regiments as pointed out by the order of the 17th instant.  They are notwithstanding to retain the general Superintendence of them.
                  Major General Lord Stirling will be pleased to repair to albany and take the immediate command of that brigade of his Division which is to the Northward together with the state troops in that quarter.
                  The Non commissioned officers and soldiers of the several regiments who have been invalided by the late board of officers and surgeons are not to take the field with their respective regiments but to join the corps of invalids.  They will receive proper certificates for that purpose from the inspector of the Army, who will also furnish Colonel Nicola with a List of them.
                  For Fatigue tomorrow the 5th Connecticut regiment.
                  At a general courtmartial held at Philadelphia 27th July 1782 by order of the Honorable the Secretary at War Major Thomas L. Moore President.
                  Serjeant Nicholas Bourge of the Pennsylvania line was tried for Desertion and advising others to desert found guilty of both charges and sentenced to suffer death.
                  The Commander in cheif approves the above sentence, but in consideration of the recommendation of Colonel Humpton he is pleased to pardon the said Nicholas Bourge.
               